            Case 2:18-cr-00136-cr Document 6 Filed 11/26/18 Page 1 of 1



                              REVISED NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT



United States of America

       v.                                         Case No. 2:18-cr-49-1, 2:18-cr-136-1

Angelo Peter Efthimiatos



TAKE NOTICE that the above-entitled case has been scheduled at 03:00 p.m., on, Thursday,
November 29, 2018, in Burlington, Vermont, before Honorable Christina Reiss, District Judge,
for a hearing on Motion in Limine Regarding Admissibility of Evidence (Doc. 49), Motion to
Dismiss on Speedy Trial Act (Doc. 53), Motion in Limine to Exclude Statements Obtained in
Violation of Miranda (Doc. 54), Motion in Limine to Exclude Irrelevant and Prejudicial
Evidence (Doc. 55) in Docket 2:18-cr-49-1 and the Continuation of the Initial Appearance
Hearing on Rule 32.1 in Docket 2:18-cr-136-1.


Location: Courtroom 542                                  JEFFREY S. EATON, Clerk
                                                         By: /s/ Patricia A. Casey
                                                         Deputy Clerk
                                                         11/26/2018

TO:

Eugenia A. Cowles, AUSA                            
Nicole P. Cate, AUSA

Craig S. Nolan, Esq.

Anne Pierce, Court Reporter
